DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/516,603, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Claim 1 recites, “wherein at least one of the pitch operator and the yaw operator comprises a joint member that is capable of being bent in one or more directions” in lines 5- 6.  As written, claim 1 covers an embodiment in which there is only one pitch joint member or only one yaw joint member.  However, because claim 1 also recites, 
Claim 1 recites, “at least a part of the pitch operating grip is formed to be closer to the end tool than a virtual center axis of the pitch operating joint in the third direction” in lines 19- 20.  However, claims 31, 33- 34, 40 and 43- 44, which are all dependent off of claim 1, recite various different locations of the pitch operating grip in relation to the center axis of the pitch operating joint that are contrary to the above cited limitation of claim 1.  The prior-filed application, Application No. 15/516,603 does not disclose an embodiment wherein the pitch operating grip is formed to be closer and (simultaneously substantially identical distance to (claim 31), simultaneously farther from and closer to (claims 33- 34), simultaneously identical distances to (claims 40, 43) and simultaneously farther from (claim 44) the end tool than a virtual center axis of the pitch operating joint in the third direction.  See MPEP 2163.04.
Claims 19 and 38 recite, “the pitch/yaw operator is configured to be separate a predetermined distance from an extension line of the connection assembly in the third direction.”  However, the is no embodiment of a pitch/yaw operator having at least a part of the pitch operating grip formed to be closer to the end tool than a virtual center axis of the pitch operating joint in the third direction that includes the pitch/yaw operator being 
The prior-filed application, Application No. 15/516,603 fails to disclose an embodiment of a pitch/yaw operator having at least a part of the pitch operating grip formed to be closer to the end tool than a virtual center axis of the pitch operating joint in the third direction that includes the pitch/yaw operator being configured to be separate a predetermined distance from an extension line of the connection assembly in the third direction.  It is the Office’s understanding that that when at least a part of the pitch operating grip is formed to be closer to the end tool than a virtual center axis of the pitch operating joint in the third direction and when the yaw operator is integrally formed with the pitch operator to form a pitch/yaw operator (as shown in applicant’s Figs. 19A and 28), the pitch/yaw operator is formed on an extension line of the connection assembly or a side of the extension line (P. [0100] - - the pitch/yaw operator 511 is formed on an extension line of an end tool 520 as shown in Fig. 19A).
the Applicant has not pointed out where in the prior-filed application, the claims in this application are supported, nor does there appear to be a written description of the claim limitation regarding an embodiment of a pitch/yaw operator having at least a part of the pitch operating grip formed to be closer to the end tool than a virtual center axis of the pitch operating joint in the third direction that includes the pitch/yaw operator being configured to be separate a predetermined distance from an extension line of the connection assembly in the third direction.  See MPEP 2163.04.
Accordingly, claims 1- 44 are not entitled to the benefit of the prior application.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 1 recites, “wherein at least one of the pitch operator and the yaw operator comprises a joint member that is capable of being bent in one or more directions” in lines 5- 6.  As written, claim 1 covers an embodiment in which there is only one pitch joint member or only one yaw joint member.  However, because claim 1 also recites, “wherein the yaw operator is integrally formed with the pitch operator to form a pitch/yaw operator” in line 25, those possible embodiments are not disclosed in the Specification.  
Claim 1 recites, “at least a part of the pitch operating grip is formed to be closer to the end tool than a virtual center axis of the pitch operating joint in the third direction” in lines 19- 20.  However, claims 31, 33- 34, 40 and 43- 44, which are all dependent off of claim 1, recite various different locations of the pitch operating grip in relation to the center axis of the pitch operating joint that are contrary to the above cited limitation of claim 1.  The Specification does not disclose an embodiment wherein the pitch operating grip is formed to be closer and (simultaneously substantially identical distance to (claim 31), simultaneously farther from and closer to (claims 33- 34), simultaneously identical distances to (claims 40, 43) and simultaneously farther from (claim 44), the end tool than a virtual center axis of the pitch operating joint in the third direction.
Claims 19 and 38 recite, “the pitch/yaw operator is configured to be separate a predetermined distance from an extension line of the connection assembly in the third .
The disclosure is objected to because of the following informalities: 
All figures in the Brief Description of the Drawings should be described individually.  As such, Ps. [0017], [0022], [0024], [0026] - [0028], [0032] - [0038], [0041] and [0054], which each contain descriptions of multiple figures should be correct.  See MPEP 608.01(f).
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
 wherein the pitch operating grip is formed to be closer and (simultaneously) the pitch/yaw operator is configured to be separate a predetermined distance from an extension line of the connection assembly in the third direction;
wherein the pitch operating grip is formed to be closer and (simultaneously substantially identical distance to (claim 31), simultaneously farther from and closer to (claims 33- 34), simultaneously identical distances to (claims 40, 43) and simultaneously farther from (claim 44), the end tool than a virtual center axis of the pitch operating joint in the third direction
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 31, 33- 34, 38, 40- 41 and 43- 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “at least a part of the pitch operating grip is formed to be closer to the end tool than a virtual center axis of the pitch operating joint in the third direction” in lines 19- 20.  However, claims 31, 33- 34, 40 and 43- 44, which are all dependent off 
Claims 31, 33- 34, 40 and 43- 44 are indefinite because it is unclear how the operating grip can be formed to be closer to the end tool than the virtual center axis of the pitch operating joint and simultaneously: substantially identical distance to (claim 31), farther from (claim 33), identical distances to (claims 40, 43) and farther from (claim 44) the end tool than a virtual center axis of the pitch operating joint in the third direction.
Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent off of claim 33.
Claims 19 and 38 recite, “the pitch/yaw operator is configured to be separate a predetermined distance from an extension line of the connection assembly in the third direction.”  However, it is unclear how an embodiment of a pitch/yaw operator having at least a part of the pitch operating grip formed to be closer to the end tool than a virtual center axis of the pitch operating joint in the third direction as well as an integrally formed pitch/yaw operator can include the pitch/yaw operator being configured to be separate a predetermined distance from an extension line of the connection assembly in the third direction.
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- 11, 13, 15- 16, 20- 21, 23- 24, 27, 29- 30, 32, 35- 37, 39 and 42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stefanchik et al. (US Pub. No. 2013/0144306 A1).

    PNG
    media_image1.png
    842
    880
    media_image1.png
    Greyscale

Regarding claim 1, Stefanchik discloses a surgical instrument comprising: 
an end tool (108) (Figs. 2A, 25A) configured to be rotatable in at least two directions;

a power transfer assembly (702, 704, 706, 708, 710, 712) (See Fig. 20A) configured to transfer an operation of the manipulator to the end tool (P. [0209] - - various pulley systems of the device 10 with all six wrist cables via which the operator movements are translated to the end effector (108)); and 
a connection assembly (300) (Figs. 2A- 2B, 5, 24- 25A) configured to extend in a first direction (X-axis), and to connect the manipulator (500, 600) to the end tool (108) when the end tool (108) is coupled to an end portion of the connection assembly (300) and the manipulator (500, 600) is coupled to the other end portion of the connection assembly (300), wherein at least a part of the manipulator (500, 600) extends towards the end tool, 
wherein the pitch operator (500) comprises: 

a pitch operating grip (600) configured to be rotatable with the pitch operating joint (500) by being connected to the pitch operating joint (500), wherein, in a third direction (Z-axis) that is respectively perpendicular to the first direction and the second direction (P. [0111] - - since end effector assembly 108 can also be moved with at least six degrees of freedom using handle levers 602A, 602B, handle assembly 600 is interpreted as the pitch operating grip), 
at least a part of the pitch operating grip (600) is formed to be closer to the end tool (108) than a virtual center axis of the pitch operating joint (“A”) (See Annotated Fig. 25A) in the third direction, in at least one operating stage of the pitch operator (500) (P. [0241] - - this rejection is using the embodiment in Fig. 25A having a frame assembly 800 that allows the proximal elbow assembly 400, proximal wrist assembly 500, and handle assembly 600 can be flipped 180 degrees in the proximal-distal direction relative to the body assembly 300), 
wherein the end tool (108) comprises a first jaw (110A) (Figs. 3A- 3D) and a second jaw (110B) (Figs. 3A- 3D) each formed to be rotatable, and an end tool joint member (100) (Figs. 2A- 3D, 14A, 15A, 16A, 17A, 18A, 19A, 20A, 24- 25A) capable of being bent in one or more directions to perform a pitch operation and/or a yaw operation of the first jaw (110A) and the second jaw (110B), the manipulator (500, 600) is configured to control operations of the first (110A) and second (110B) jaws of the end tool (108), and 

Regarding claim 2, Stefanchik further discloses wherein, when the manipulator (500, 600) is rotated in the two or more directions, the end tool (108) is rotated in directions substantially identical with manipulation directions of the manipulator (500, 600) (See Figs. 2D- 2F) (Ps. [0113], [0115], [0243] - - mimicked pitch and yaw movements).
Regarding claim 3, Stefanchik further discloses wherein a direction in which the end tool (108) is formed at the end portion of the connection assembly (300) and a direction in which the manipulator (500, 600) is formed at the other end portion of the connection assembly (300) are identical directions based on the first direction (See Fig. 25A).
Regarding claim 4, Stefanchik further discloses wherein the manipulator (500, 600) extends away from a user who grips the surgical instrument (See Fig. 25A).
Regarding claim 5, Stefanchik further discloses wherein an end portion of the manipulator (600, 500) is formed towards the end tool (108) so that an end of a finger of a user gripping the manipulator (500, 600) faces the end tool (108) (See Fig. 25A - - a user is capable of gripping handle levers 620A, 620B such that an end of a finger of a user faces the end tool (108)). 
Regarding claim 6, Stefanchik further discloses wherein the power transfer assembly comprises: 

a yaw wire (706, 708) (Figs. 14A- 20B) (Ps. [0199], [0201] - - “left” cable, “right” cable) configured to transfer a yaw movement of the manipulator to the end tool by being connected to the manipulator; and 
an actuation wire (710, 712) (Figs. 14A- 20B) (Ps. [0204], [0206] - - “left” second jaw, “right” second jaw) configured to transfer an actuation movement of the manipulator to the end tool by being connected to the manipulator, 
wherein an operation of the pitch wire, an operation of the yaw wire, and an operation of the actuation wire are independently performed.
Regarding claim 7, Stefanchik further discloses wherein an actuation movement of the end tool (108) is performed by a reciprocating movement of the actuation wire (710, 712) (Ps. [0204], [0206] - - “left” second jaw, “right” second jaw)
Regarding claim 8, Stefanchik further discloses wherein the first jaw (110A) and the second jaw (110B) connected to the actuation wire (710, 712) are rotated by the linear reciprocating movement of the actuation wire (710, 712) (Ps. [0204], [0206] - - “left” second jaw, “right” second jaw).
Regarding claim 9, Stefanchik further discloses wherein two end portions of the pitch wire (702, 704) are respectively coupled to the end tool (108) to extend towards the manipulator (500, 600), and the actuation wire (710, 712) is formed between the two end portions of the pitch wire (See Fig. 20A).
Regarding claim 10, Stefanchik further discloses wherein two end portions of the yaw wire (706, 708) are respectively coupled to the end tool (108) to extend towards the manipulator (500, 600), and the actuation wire (710, 712) is formed between the two end portions of the yaw wire (706, 708) (See Fig. 20A).
Regarding claim 11, Stefanchik further discloses wherein two end portions of the pitch wire (702, 704) are respectively coupled to the end tool (108) to extend towards the manipulator (500, 600), and two end portions of the yaw wire (706, 708) are respectively coupled to the end tool (108) to extend towards the manipulator (500, 600), and
a virtual line connecting the two end portions of the pitch wire (702, 704) and a virtual line connecting the two end portions of the yaw wire (706, 708) are formed to be perpendicular to each other (See Fig. 2B - - showing 702 and 706 perpendicularly arranged).
Regarding claim 13, Stefanchik further discloses wherein, when the actuation operator (600) rotates about the actuation rotating axis, the first jaw (110A) and the second jaw (110B) are rotated in opposite directions to each other (Ps. [0204], [0206] - - “left” second jaw, “right” second jaw).
Regarding claim 15, Stefanchik further discloses wherein the end tool joint member (100) is a node type joint member that connects the end tool (108) to the connection assembly (300) and comprises one or more pitch nodes (124) (Fig. 3B) (P. [0121] - - pitch (up-down) pivot pin 124) configured to be rotatable about the second direction (Y-axis) and one or more yaw nodes (140) (Fig. 3B) (P. [0123] - - yaw (left-right) pivot pin 140) configured to be rotatable about the third direction (Z-axis).
Regarding claim 16, Stefanchik further discloses wherein the one or more pitch nodes (124) and the one or more yaw nodes (140) are alternately arranged (See Fig. 3B).
Regarding claim 20, Stefanchik further discloses wherein the pitch/yaw operator (500) is formed on an extension line of the connection assembly (“E”) (See Annotated Fig. 25A) or a side of the extension line (“E”) (See Annotated Fig. 25A - - showing the pitch/yaw operator (500) formed on an extension line indicated by dashed double arrow extending off of the connection assembly (300)).
Regarding claim 21, Stefanchik further discloses wherein the pitch/yaw operator (500) is formed on an extension line of the connection assembly (“E”) (See Annotated Fig. 25A) or a side of the extension line (“E”) or a side of the extension line (“E”), and
the connection assembly (300) is configured to be curved once or more while connecting the end tool (108) to the pitch/yaw operator (500) (See Fig. 25A - - showing curved portion 800).
Regarding claim 23, Stefanchik further discloses wherein the actuation operator comprises:
an actuation rotating axis (628A, 628B) (Fig. 12B);
an actuation rotating member (602A, 602B) (Fig. 12B) configured to be rotatable about the actuation rotating axis (628A, 628B); and
an actuation link (632, 634, 636) (Fig. 12B) respectively connected to the actuation rotating axis (628A, 628B) and the actuation wire (described, not shown) (P. [0190] - -single cable track 644 in handle pulleys for translating actuation rotating member)  in order to make the actuation wire (described, not shown) (P. [0190] - -single 
Regarding claim 24, Stefanchik further discloses wherein the pitch/yaw operator comprises:
a pitch/yaw rotating joint (500) that is a joint member configured to be rotatable at least about the second direction (Y-axis) and the third direction (Z-axis); and
a pitch/yaw operating grip (500, 600) connected to the pitch/yaw rotating joint (500) to be rotatable with the pitch/yaw rotating joint (500) (Figs. 2A, 25A) (P. [0111] - - Pitch (up-down pivoting movement) and yaw (left-right pivoting movement) of the handle levers 602A, 602B can be communicated to the end effector assembly 108 by the proximal and distal wrist assemblies 100, 500).
Regarding claim 27, Stefanchik further discloses wherein the pitch/yaw rotating joint (500) comprises a node type joint member comprising one or more pitch nodes (542) (Fig. 7B) (P. [0164] - -pitch (up-down) pivot pin 542) configured to be rotatable about the second direction (Y- axis) and one or more yaw nodes (526) (Fig. 7B) (P. [0162] - - yaw (left-right) pivot pin 526) configured to be rotatable about the third direction (Z-axis).
Regarding claim 29, Stefanchik further discloses wherein a center axis of the pitch operating grip (600) in the third direction is formed to be closer to the end tool (108) than a center axis of the pitch operating joint (“A”) in the third direction (See Annotated Fig. 25A).
Regarding claim 30, Stefanchik further discloses wherein the manipulator (500, 600) is provided so that at least a part of the manipulator (500, 600) is closer to the end tool than a virtual center axis of the pitch operating joint (“A”) in the third direction, in at least one operating stage in which the manipulator (500, 600) is rotated by a predetermined angle about the second direction (Y-axis) for a pitch operation (See Annotated Fig. 25A).
Regarding claim 32, Stefanchik further discloses wherein the manipulator (500, 600) is provided so that at least a part of the manipulator (500, 600) is closer to the end tool (108) than a virtual center axis of the pitch operating joint (“A”) in the third direction, in at least one operating stage in which the manipulator (500, 600) is rotated by a predetermined angle about the second direction (Y-axis) for a pitch operation (See Annotated Fig. 25A).
Regarding claim 35, Stefanchik further discloses wherein, when the pitch operator (500) is rotated about the pitch operating joint (500), the end tool (108) is rotated in an identical direction with the pitch operator (500) based on the pitch operating joint (500) (See Figs. 2D- 2F) (Ps. [0113], [0115], [0243] - - mimicked pitch and yaw movements).
Regarding claim 36, Stefanchik further discloses wherein, when the yaw operator (500) is rotated about the yaw rotating axis, the end tool (108) is rotated in an identical direction with the yaw operator (500) based on the yaw rotating axis (See Figs. 2D- 2F) (Ps. [0113], [0115], [0243] - - mimicked pitch and yaw movements).
Regarding claim 37, Stefanchik further discloses further comprising a roll operator connected to the manipulator (500, 600),

Regarding claim 39, Stefanchik further discloses wherein the power transfer assembly comprises a pitch wire (702, 704) (Ps. [0195], [0197] - - “up” cable, “down” cable) connected to the manipulator (500, 600) to transfer a pitch movement of the manipulator (500, 600) to the end tool (108), a yaw wire (706, 708) (Ps. [0199], [0201] - - “left” cable, “right” cable) connected to the manipulator (500, 600) to transfer a yaw movement of the manipulator to the end tool, and an actuation wire (710, 712) (Ps. [0204], [0206] - - “left” second jaw, “right” second jaw) connected to the manipulator (500, 600) to transfer an actuation movement of the manipulator (500, 600) to the end tool, 
the manipulator (500, 600) comprises a pitch/yaw operator (500) configured to control a pitch movement and a yaw movement of the end tool (108) and an actuation operator (600) configured to control the first and second jaws of the end tool (620A, 620B) to rotate in opposite directions to each other, wherein the pitch/yaw operator (500) and the actuation operator (600) are rotatable independently from each other,
when the pitch/yaw operator (500) rotates, rotation of the pitch/yaw operator (500) is transferred to the end tool joint member (200) and the first and second jaws 
when the actuation operator (600) rotates, rotation of the actuation operator (600) is transferred to the first and second jaws (602A, 602B) via the actuation wire (710, 712)  so that the first and second jaws (602A, 602B) are rotated in opposite directions to each other, and
the pitch/yaw operator (500) is formed on an extension line of the connection assembly (See Fig. 25A - - showing the pitch/yaw operator (500) is formed on an extension line of the connection assembly (300)) and
a center axis of the pitch operating grip (600) in the third direction is formed to be closer to the end tool (108) than a center axis of the pitch operating joint (“A”) in the third direction.
Regarding claim 42, Stefanchik further discloses wherein the power transfer assembly comprises a pitch wire (702, 704) (Ps. [0195], [0197] - - “up” cable, “down” cable) connected to the manipulator (500, 600) to transfer a pitch movement of the manipulator (500, 600) to the end tool (108), a yaw wire (706, 708) (Ps. [0199], [0201] - - “left” cable, “right” cable) connected to the manipulator (500, 600) to transfer a yaw movement of the manipulator to the end tool, and an actuation wire (710, 712) (Ps. [0204], [0206] - - “left” second jaw, “right” second jaw) connected to the manipulator (500, 600) to transfer an actuation movement of the manipulator (500, 600) to the end tool, 

when the pitch/yaw operator (500) rotates, rotation of the pitch/yaw operator (500) is transferred to the end tool joint member (200) and the first and second jaws (602A, 602B) connected to the end tool joint member (200) via the pitch wire (702, 704) or the yaw wire (706, 708) so that the first and second jaws (602A, 602B) rotate in an identical direction with a rotation direction of the pitch/yaw operator (500) (See Figs. 2D- 2F) (Ps. [0113], [0115], [0243] - - mimicked pitch and yaw movements),
when the actuation operator (600) rotates, rotation of the actuation operator (600) is transferred to the first and second jaws (602A, 602B) via the actuation wire (710, 712)  so that the first and second jaws (602A, 602B) are rotated in opposite directions to each other, and
the pitch/yaw operator (500) is formed on an extension line of the connection assembly (See Fig. 25A - - showing the pitch/yaw operator (500) is formed on an extension line of the connection assembly (300)), wherein the connection assembly (300) is configured to be curved once or more while connecting the end tool (108) to the pitch/yaw operator (500) (See Fig. 25A - - showing curved portion 800), and
a center axis of the pitch operating grip (600) in the third direction is formed to be closer to the end tool (108) than a center axis of the pitch operating joint (“A”) in the third direction.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stefanchik et al. (US Pub. No. 2013/0144306 A1) as applied to claims 1 and 24 above, and further in view of Lee (US Pub. No. 2005/0096694 A1).  Lee is cited in the IDS filed 4/03/20.
Regarding claims 14 and 25, Stefanchik discloses the apparatus of claims 1 and 24 respectively, but Stefanchik does not disclose
(claims 14 and 25) joints with ribs and recesses.
However, Lee teaches a surgical instrument having an end tool (18) (Figs. 1- 4, 6-7B), an end tool joint member (16) (Figs. 1-6) and a pitch/yaw rotating joint (14) (Figs. 1- 6) in the same field of endeavor
(claim 14) wherein the end tool joint member (16) is a bendable type joint member that connects the end tool (18) to the connection assembly (10) (Figs. 1- 4, 6), and comprises a plurality of recesses (15) (Fig. 5A) formed in an outer circumferential surface thereof along the first direction, wherein one or more ribs (13) (Fig. 5A) for guiding a bending direction of the end tool joint member (16) are formed in each of the plurality of recesses (15) (P. [0062] - - FIG. 5A shows a ribbed construction that includes alternating ribs 13 and slots 15 disposed about the center column 17. The push 
(claim 25) wherein the pitch/yaw rotating joint (14) comprises a bendable type joint member, in which a plurality of recesses (15) (Fig. 5A) are formed in an outer circumferential surface thereof along the first direction,
wherein one or more ribs (13) (Fig. 5A) for guiding a bending direction of the pitch/yaw operator are formed in each of the plurality of recesses (P. [0062] - - FIG. 5A shows a ribbed construction that includes alternating ribs 13 and slots 15 disposed about the center column 17. The push rod 32 is disposed at the center of the center column 17. The control cables 30A, 30B extend through the outer portions of the ribs 13).
The rib and recesses type joint member taught by Lee performs the same function of curving the end tool in one or more directions (Lee - - Ps. [0053], [0063]) as the node-type end tool joint member (100) disclosed by Stefanchik (Stefanchik - - P. [0111]). Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute one known element (rib and recesses type joint member) for another (node-type joint member) since the substitution would have yielded predictable results, namely, curving the end tool in one or more directions.  KSR, 550 U.S. at, 82 USPQ2d at 1396.
Claims 18 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stefanchik et al. (US Pub. No. 2013/0144306 A1) as applied to claims 1 and 24 above, and further in view of Jeong (US Pub. No. 2011/0152922 A1).  
Regarding claims 18 and 26, Stefanchik discloses the apparatus of claims 1 and 24 respectively, but Stefanchik does not disclose
(claims 18 and 26) gear type joints.
However, Jeong teaches a surgical instrument having an end tool (120) (Fig. 1) in the same field of endeavor
(claim 18) wherein the end tool joint member is a gear type joint member that connects the end tool (120) to the connection assembly (100) (Fig. 1) and comprises one or more pitch gears (600) (Fig. 1) formed to be rotatable about the second direction (Y-axis) and one or more yaw gears (700, 800) formed to be rotatable about the third direction (Z-axis) (P. [0051]);
(claim 26) wherein the pitch/yaw rotating joint comprises a gear type joint member comprising one or more pitch gears (200) (Fig. 1) formed to be rotatable about the second direction (Y-axis) and one or more yaw gears (300) (Fig. 1) formed to be rotatable about the third direction (Z-axis) (P. [0051]).
The gear type joint member taught by Jeong performs the same function of curving the end tool in one or more directions (Jeong - - P. [0051]) as the node-type end tool joint member (100) disclosed by Stefanchik (Stefanchik - - P. [0111]). Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute one known element (gear type joint member) for another (node-type joint member) since the substitution would have yielded predictable results, namely, curving the end tool in one or more directions.  KSR, 550 U.S. at, 82 USPQ2d at 1396.
Claims 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stefanchik et al. (US Pub. No. 2013/0144306 A1) as applied to claim 24 above, and further in view of Lee et al. (US Pub. No. 2007/0282371 A1).  
Regarding claim 28, Stefanchik discloses the apparatus of claim 24, but Stefanchik does not disclose
(claim 28) a ball joint.
However, Lee teaches a surgical instrument having an end tool (316) (Figs. 1- 2) in the same field of endeavor
(claim 28) wherein the pitch/yaw rotating joint (325) (Figs. 1- 2) comprises a ball joint and/or a universal joint (P. [0045] - - ball joint 325 enables tilting of the rotation knob in pitch and yaw, as well as rotation thereof, in controlling the end effector).
The ball joint member taught by Lee performs the same function of curving the end tool in one or more directions (Lee - - P. [0045]) as the node-type end tool joint member (100) disclosed by Stefanchik (Stefanchik - - P. [0111]). Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute one known element (ball joint member) for another (node-type joint member) since the substitution would have yielded predictable results, namely, curving the end tool in one or more directions.  KSR, 550 U.S. at, 82 USPQ2d at 1396.
Allowable Subject Matter
Claims 12, 17 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 12, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein a guide hole is formed in one end portion of the first jaw and a guide hole is formed in one end portion of the second jaw,
an actuation guide pin is inserted through the guide holes in the first jaw and the second jaw, the actuation wire is coupled to the actuation guide pin, and
when the actuation wire translates, the actuation guide pin connected to the actuation wire translates along with the guide holes so that the actuation operation of the first jaw and the second jaw is performed.
Regarding claim 17, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, further comprising an elastic member accommodated in the one or more pitch nodes and/or the one or more yaw nodes and configured to provide a predetermined elastic force to the one or more pitch nodes and/or the one or more yaw nodes.
Regarding claim 22, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein the actuation operator comprises:
an actuation rotating axis;
a first actuation rotating member and a second actuation rotating member respectively configured to be inserted to the actuation rotating axis to be rotatable about the actuation rotating axis, and having guide holes at one end portions thereof; and
an actuation guide pin inserted to penetrate through the guide holes of the first actuation rotating member and the second actuation rotating member,

The closest cited prior art reference, Stefanchik discloses actuation of the end effector using a series of pulleys and cable wires and as such, does not teach or suggest, alone or in combination, using guiding holes and actuation pins for actuating the end effector.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/KANKINDI RWEGO/           Examiner, Art Unit 3771